DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 09/20/2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 09/20/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 20170001650 A1).
Regarding claims 1, 10 and 11, PARK (Figs. 1-7) discloses a driving state monitoring method by a computation device (see paragraph [0034] “… detect a driving state of a vehicle based on the determined at least one of the navigation information, the image information, or the sensor information and at least ¶ [0036] a computer program product including instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more processing devices”), the method comprising: acquiring driving information of a vehicle (see paragraph [0034] “detect a driving state of a vehicle based on the determined at least one of the navigation information, the image information, or the sensor information; and determine a convenience and safety function of the vehicle that is appropriate for the determined driving state of the vehicle”);
 identifying, based on the acquired driving information, whether the vehicle satisfies at least one condition in a predetermined section (see paragraph [0072] “… a driver assistance apparatus to automatically detect a driving state of a vehicle and/or conditions around the vehicle, and determine an appropriate self -driving function and/or safety/convenience function to recommend to a driver of the vehicle”);
 identifying a verification type corresponding to the satisfied condition (see paragraph [0072] “This may also help the driver maintain driving attention and enable the vehicle to perform self -driving and/or safety/convenience functions in driving situations in which the driver has difficulty driving. Such techniques may help improve safe driving and help improve driver convenience”); and identifying a driving state of the vehicle based on the verification type (see paragraph [0073] “… The driver assistance apparatus may enable a user to explicitly select whether or not to execute the recommended self -driving function and/or recommended safety/convenience function. As such, rather than automatically invoking a self -driving function and/or safety/convenience function in a particular  -driving function and/or safety/convenience function, and only execute that function if the user affirmatively selects the function.”).

Regarding claims 2 and 12, PARK (Figs. 1-7) discloses wherein the identifying a driving state of the vehicle includes: identifying whether there is a verification section in an expected driving route of the vehicle (see paragraph [0004] “…. Sensors in self -driving vehicles include, as examples, a camera, an infrared sensor, a radar, a Global Positioning System (GPS), a Lidar, a gyroscope, etc.”); and identifying the driving state of the vehicle in the verification section using a first verification model corresponding to the verification type when there is the verification section (see paragraph [0073] “… The driver assistance apparatus may enable a user to explicitly select whether or not to execute the recommended self -driving function and/or recommended safety/convenience function. As such, rather than automatically invoking a self -driving function and/or safety/convenience function in a particular scenario, the driver assistance apparatus may first display, to the user, a recommended self -driving function and/or safety/convenience function, and only execute that function if the user affirmatively selects the function.”).

Regarding claims 3 and 13, PARK (Figs. 1-7) discloses wherein the verification type includes speed verification and steering verification (see paragraph [0007] “The sensor information includes at least one of direction information, position information, speed information, acceleration information, tilt information, forward/backward movement information, fuel information, or lamp information for the vehicle”), and 
wherein the first verification model includes at least one of a virtual object corresponding to the verification type, a display position of the virtual object, and predicted control information of the vehicle depending on display of the virtual object, in order to perform the speed verification or the steering verification in the verification section (see paragraph [0006] “… a display unit configured display the self -driving function that is determined to be appropriate for the detected driving state of the vehicle”).

Regarding claims 4 and 14, PARK (Figs. 1-7) discloses wherein the virtual object is an object capable of causing a change in a speed of the vehicle in a case of the speed verification or an object capable of causing a change in steering of the vehicle in a case of the steering verification, wherein the display position of the virtual object includes a position set in the verification section to allow the vehicle to secure a predetermined distance, and wherein the predicted control information of the vehicle includes a change in the speed of the vehicle or a change in a driving distance of the vehicle depending on display of the virtual object in the verification section in the case of the speed verification, or includes a predicted distance between the vehicle and another vehicle depending on display of the virtual object in the verification section in the case of the steering verification (see paragraph [0007] “The sensor information includes at least one of direction information, position information, speed information, acceleration information, tilt information, forward/backward movement information, fuel information, or lamp information for the vehicle”).

Regarding claims 5 and 15, PARK (Figs. 1-7) discloses comparing information on a change in the driving state of the vehicle with the predicted control information of the vehicle depending on display of the virtual object (see paragraph [0006] “… a display unit configured to display the self -driving function that is determined to be appropriate for the detected driving state of the vehicle”); and controlling driving of the vehicle based on a comparison result (see paragraph [0074] … Self -driving functions may be implemented by automatically controlling various components of a vehicle, such as a steering input unit, a brake pedal, an accelerator pedal, etc.”).

Regarding claims 9 and 19, PARK (Figs. 1-7) discloses wherein, in the identifying, the driving state of the vehicle is identified by comparing the driving information of the vehicle with driving information of another vehicle in the predetermined section when there is no verification section in which the driving state of the vehicle is identified (see paragraph [0006] “… a display unit configured to display the self -driving function that is determined to be appropriate for the detected driving state of the vehicle”).

Regarding claims 20, PARK (Figs. 1-7) discloses a non-volatile computer readable recording medium in which an instruction for executing the method of claim 1 in a computer is recorded (see paragraph [0036] “All or part of the features described throughout this application can be implemented as a computer program product including instructions that are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more processing devices”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20170001650 A1) as applied to claim 1 above, in view of SEKIJIMA (US 20170235311 A1).
Regarding claims 6 and 16, PARK does not explicitly teach wherein the controlling includes switching the vehicle that is under manual driving to automatic driving when the comparison result is that the information on a change in the driving state of the vehicle and the predicted control information satisfy a preset first condition. However, SEKIJIMA teaches wherein the controlling includes switching the vehicle that is under manual driving to automatic driving when the comparison result is that the information on a change in the driving state of the vehicle and the predicted control information satisfy a preset first condition (see paragraph [0045] “… in traveling in a curve, both in a case where the driver directly holds the steering wheel (including cases of a manual driving, a drive assist control, and an automatic driving), and in a case where the driver does not hold (the driver takes his or her hands off) the steering wheel during the automatic driving, resulting in enabling the driver to feel less sense of anxiety when traveling in the curve”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified PARK to include the controlling includes switching the vehicle that is under manual driving to automatic driving, as taught by SEKIJIMA in order to enhance the efficiency of the control device.

Regarding claims 7 and 17, PARK, as taught by SEKIJIMA discloses the claimed invention substantially as explained above. Further, SEKIJIMA teaches re-verifying the driving state of the vehicle using a second verification model corresponding to the verification type when a request for switching to manual driving to the vehicle is confirmed after the vehicle that is under manual driving is switched to automatic driving, wherein the second verification model is a model in which the display position of the virtual object or the predicted control information is adjusted, compared to the first verification model (see paragraph [0045] “… in traveling in a curve, both in a case where the driver directly holds the steering wheel (including cases of a manual driving, a drive assist control, and an automatic driving), and in a case where the driver does not hold (the driver takes his or her hands off) the steering wheel during the automatic driving, resulting in enabling the driver to feel less sense of anxiety when traveling in the curve”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified PARK to include a request for switching to manual 

Regarding claims 8 and 18, PARK, as taught by SEKIJIMA discloses the claimed invention substantially as explained above. Further, SEKIJIMA teaches wherein the vehicle that is under manual driving is switched to automatic driving when the vehicle again satisfies the at least one condition in the predetermined section after controlled to undergo driving correction (see paragraph [0045] “… in traveling in a curve, both in a case where the driver directly holds the steering wheel (including cases of a manual driving, a drive assist control, and an automatic driving), and in a case where the driver does not hold (the driver takes his or her hands off) the steering wheel during the automatic driving, resulting in enabling the driver to feel less sense of anxiety when traveling in the curve”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified PARK to include the vehicle that is under manual driving is switched to automatic driving, as taught by SEKIJIMA in order to enhance the efficiency of the control device.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663